DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 09/01/2021 has been considered and entered.  Claims 1, 4 and 5 have been amendment.  Therefore, claims 1-8 are now pending in the present application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of fig. 3 of Beck (US 6,003,838) in view of Schmitt (DE 10342156 A1).
Regarding claim 1, the embodiment of fig. 3 of Beck discloses an electromagnetic valve (note the valve system shown in fig. 3), for slip-controlled motor vehicle brake systems, comprising: 
a valve housing (3, 12 and 16) having a valve passage (note the passage of the element 16 adjacent to the valve element 9 shown in fig. 3); 
a valve closing element (9) which is arranged in the valve housing and which is capable of opening or closing the valve passage in the valve housing, 
a magnet armature (8) for actuating the valve closing element (9), which is relatively movable within a range of a defined working stroke, 
a restoring spring (note the spring surrounding the closing element 9) which acts on the magnet armature (8), 
a block-shaped valve carrier (1) in whose valve holding bore the valve housing (3, 12 and 16) and a filter element (note cup shaped body with filter element 19 adjacent to the line 
an inlet duct and an outlet duct (note the lines (Rad & THZ) shown in fig. 3) which open out into the valve holding bore,
wherein both the inlet and outlet ducts (note the lines (Rad & THZ) shown in fig. 3) are oriented transversely with respect to the valve holding bore in the valve carrier (1), and wherein the outlet duct opens out (note the line THZ), at a distance from a discharge of the filter element (note cup shaped body with filter element 19 adjacent to the line (THZ) as shown in fig. 3), into a portion of the valve holding bore in which the filter element has a closed sleeve portion (note the cylinder side wall of the filter element 19 facing the line THZ), the closed sleeve portion extending around an entire circumference of the filter element (note the annular cylinder body of the filter element 19), and further extending within the valve holding bore along an entire axial distance covered by an opening of the outlet duct (note the cylinder side wall of the filter element 19 covering the axial opening of the line THZ shown in fig. 3), and wherein an annular space is provided between the filter element and the valve holding bore (note the space between the filter element 19 and the valve carrier 1 shown in fig. 3) and extends from a base of the valve holding bore (note the bottom end portion the holding bore of the valve carrier 1) to a sealing region (note the top end flange portion of the filter element 19 shown in fig.3) formed on the valve housing. 
The embodiment of fig. 3 of Beck discloses all claimed limitations as set forth above including the discharge of the filter element (19) but fails to disclose the discharge of the filter element is formed in a radial surface of the filter element as recited in the claim.  However, Schmitt discloses a very similar valve system (figs. 1-4) comprising the filter element (51) having the discharge of the filter element (57) is formed in a radial surface of the filter element and a closed sleeve portion (52) extending around an entire circumference of the filter element and covered by an opening of the outlet duct (25).  It would have been obvious to one having 
Re-claim 7, the modified device of Beck discloses an axial end of the closed sleeve portion comprises a disk (note the bottom end portion of the filter element 19 facing the bottom surface of the bore of the valve block 1) which is spaced from the base of the valve holding bore, the annular space communicating with the space between the disk and the base of the valve holding bore.   

Claims 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of fig. 3 of Beck (US 6,003,838) in view of Schmitt (DE 10342156 A1), and further in view of Schulz (WO 2012156341 A1) or Knight (US 6,846,408 B2).
Regarding claim 2, the modified device of Beck discloses all claimed limitations as set forth above including the filter element in the sealing region being fixed in the valve carrier but fails to disclose the press-fit connection of the filter element in the valve carrier.  However, each of Schulz and Knight discloses a similar electromagnetic valve device comprising a filter element (note 7 Schulz and 62 of Knight) press-fitted in the valve carrier (note [0025] of the English translation of Schulz and col. 3, line 61 to col. 4, line 8 of Knight).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection of the filter element in the valve carrier of Beck to be a press-fit connection as taught by each of Schulz and Knight since the press-fit connection is cheap and easy process and it will provide a strong connection of the filter element in the valve block.   
Regarding claim 3, the modified device of Beck discloses all claimed limitations as set forth above including the discharge of the filter element (19) is arranged between the closed sleeve portion and the base of the valve holding bore but fails to disclose the filter element to be 
Regarding claim 8, the modified device of Beck discloses all claimed limitations as set forth above including the discharge of the filter element (19) is arranged between the closed sleeve portion and the base of the valve holding bore but fails to disclose the filter element to be in contact with the valve holding bore via nubs.  However, each of Schulz and Knight discloses a similar electromagnetic valve device comprising a filter element (note 7 of Schulz and 62 of Knight) having the disk makes contact with the base of the valve holding bore via nubs (note the bottom end portion of the disk 10 comprising a plurality of nubs as shown in fig. 1 of Schulz and 84 of Knight) that form the space between the disk (note 10 of Schulz and 74 of Knight) and the base of the valve holding bore (note 11 of Schulz and 28 of Knight).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the filter element of Beck with nubs as taught by each of Schulz and Knight will provide extra support of the filter element while preventing any displacement of the filter element.  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Schmitt, the applicant argues that Schmitt fails to disclose, teach, or suggest an annular space provided between the filter element and the valve bore that extends from a base of the valve holding bore to a sealing region formed on the valve housing.  The examiner strongly disagrees.  As set forth above, the embodiment of fig. 3 of Beck discloses all claimed limitations as set forth above including the discharge of the filter element (19) but fails to disclose the discharge of the filter element is formed in a radial surface of the filter element as recited in the claim.  However, Beck relies on Schmitt for the teaching of the filter element (51) having the discharge of the filter element (57) is formed in a radial surface of the filter element and a closed sleeve portion (52) extending around an entire circumference of the filter element and covered by an opening of the outlet duct (25).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the discharge of the filter element of the embodiment of fig. 3 of Beck to be formed in the radial surface of the filter element as taught by Schmitt will provide more area of filtration allowing the fluid to flow more efficiently.  Therefore, it is clear that combination of Beck and Schmitt as set forth above, discloses all of the limitations as claimed and thus the rejections are proper and valid.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657